Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

Applicant’s election of the invention of Group I, without traverse, is acknowledged.

Claims 1-19 are pending.

Claims 1-4, 7, 8, 11-19 are under examination.

Claims 5, 6, 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-4-21.

This application contains sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), for example the first two lines of the alignments presented in Figs. 53-57. These sequences must be listed in a sequence listings and/or require a “SEQ ID NO:X” annotation appended thereto. See 37 CFR 1.821-1.825. A notice to comply with requirements for patent applications containing nucleotide sequence and/or amino acid sequence disclosures is attached herewith. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

First, claim 19 is rejected because it depends on itself and thus its meaning is insolubly ambiguous.  Because the meaning of claim 19 is inconceivable it is indefinite; moreover, claim 19 cannot possibly be further examined because it cannot be understood.

MPEP § 2173.05(b) states:

“Terms of degree are not necessarily indefinite. "Claim language employing terms of degree has long been found definite where it provided enough certainty to one of skill in the art when read in the context of the invention." Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1370, 112 USPQ2d 1188, 1192-93 (Fed. Cir. 2014) (citing Eibel Process Co. v. Minnesota & Ontario Paper Co., 261 U.S. 45, 65-66 (1923) (finding ‘substantial pitch’ sufficiently definite because one skilled in the art ‘had no difficulty … in determining what was the substantial pitch needed’ to practice the invention)). Thus, when a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Hearing Components, Inc. v. Shure Inc., 600 F.3d 1357, 1367, 94 USPQ2d 1385, 1391 (Fed. Cir. 2010); Enzo Biochem, Inc., v. Applera Corp., 599 F.3d 1325, 1332, 94 USPQ2d 1321, 1326 (Fed. Cir. 2010); Seattle Box Co., Inc. v. Indus. Crating & Packing, Inc., 731 F.2d 818, 826, 221 USPQ 568, 574 (Fed. Cir. 1984). If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," 

In determining the range encompassed by the term "about" , one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).”

Claim 4 recites “A protease resistant immunoglobulin single variable domain comprising a TNFα receptor type 1 binding site, wherein the variable domain is resistant to protease when incubated with (i) a concentration (c) of at least 10 micrograms/ml protease at 37.degree. C. for time (t) of at least one hour; or (ii) a concentration (c') of at least 40 micrograms/ml protease at 30˚ C. for time (t) of at least one hour, wherein the variable domain comprises an amino acid sequence that is at least 90% identical to the amino acid sequence shown in SEQ ID NO:224.”

At page 25, 1st full paragraph, the instant specification teaches (emphasis added):

“The repertoire and the protease are generally incubated for a period of at least
about 30 minutes. Any desired protease can be used in the method, such as one or more
of the following, serine protease, cysteine protease, aspartate proteases, thiol proteases,
matrix metalloprotease, carboxypeptidase (e.g., carboxypeptidase A, carboxypeptidase
B), trypsin, chymotrypsin, pepsin, papain, elastase, leukozyme, pancreatin, thrombin,
10 plasmin, cathepsins (e.g., cathepsin G), proteinase (e.g., proteinase 1, proteinase 2,
proteinase 3), thermolysin, chymosin, enteropeptidase, caspase (e.g., caspase 1, caspase
2, caspase 4, caspase 5, caspase 9, caspase 12, caspase 13), calpain, ficain, clostripain,
actinidain, bromelain, and separase. In particular embodiments, the protease is trypsin,
elastase or leucozyme. The protease can also be provided by a biological extract,
biological homogenate or biological preparation. If desired, the method further
comprises adding a protease inhibitor to the combination of the repertoire and the
protease after incubation is complete.”

At page 13-14 bridging paragraph, the instant specification further teaches (emphasis added):

“In one aspect, the invention provides a protease resistant immunoglobulin single variable domain comprising a TNFα receptor type 1 (TNFR1; p55) binding site, wherein the variable domain is resistant to protease, eg trypsin, when incubated with (i) a concentration (c) of at least 10 micrograms/ml protease at 37˚ C. for time (t) of at least one hour; or (ii) a concentration (c') of at least 40 micrograms/ml protease at 30˚ C. for time (t) of at least one hour, wherein the variable domain comprises and amino acid sequence that is at least 90% identical to the amino acid sequence of DOM1h-131-206 (shown in FIG. 3). In one embodiment, the ratio (on a mole/mole basis) of protease, eg trypsin, to variable domain is 8,000 to 80,000 protease:variable domain, eg when C is 10 micrograms/ml, the ratio is 800 to 80,000 protease:variable domain; or when C or C' is 100 micrograms/ml, the ratio is 8,000 to 80,000 protease:variable domain. In one embodiment the ratio (on a weight/weight, eg  microgram/microgram basis) of protease (eg, trypsin) to variable domain is 16,000 to 160,000 protease:variable domain eg when C is 10 micrograms/ml, the ratio is 1,600 to 160,000 protease:variable domain; or when C or C' is 100 micrograms/ml, the ratio is
1,6000 to 160,000 protease:variable domain. In one embodiment, the concentration (c or c') is at least 100 or 1000 micrograms/ml protease. In one embodiment, the concentration (c or c') is at least 100 or 1000 micrograms/ml protease. Reference is made to the description herein of the conditions suitable for proteolytic activity of the protease for use when working with repertoires or libraries of peptides or polypeptides (eg, w/w parameters). These conditions can be used for conditions to determine the protease resistance of a particular immunoglobulin single variable domain. In one embodiment, time (t) is or is about one, three or 24 hours or overnight (e.g., about 12-16 hours). In one embodiment, the variable domain is resistant under conditions (i) and In one embodiment, the protease is selected from trypsin, elastase, leucozyme and pancreatin. In one embodiment, the protease is trypsin. In one embodiment, the protease is a protease found in sputum, mucus (e.g., gastric mucus, nasal mucus, bronchial mucus), bronchoalveolar lavage, lung homogenate, lung extract, pancreatic extract, gastric fluid, saliva or tears. In one embodiment, the protease is one found in the eye and/or tears. In one embodiment, the protease is a non-bacterial protease. In an embodiment, the protease is an animal, eg, mammalian, eg, human, protease. In an embodiment, the protease is a GI tract protease or a pulmonary tissue protease, eg, a GI tract protease or a pulmonary tissue protease found in humans. Such protease listed here can also be used in the methods described herein involving exposure of a repertoire of library to a protease.”

At page 41, 3rd paragraph, the instant specification further teaches (emphasis added):

“As used herein, a peptide or polypeptide (e.g. a domain antibody (DAB™)) that
is "resistant to protease degradation" is not substantially degraded by a protease when
incubated with the protease under conditions suitable for protease activity.  A
polypeptide (e.g., a DAB™) is not substantially degraded when no more than about
25%, no more than about 20%, no more than about 15%, no more than about 14%, no
more than about 13%, no more than about 12%, no more than about 11 %, no more than
about 10%, no more than about 9%, no more than about 8%, no more than about 7%, no
more than about 6%, no more than about 5%, no more than about 4%, no more than
about 3%, no more that about 2%, no more than about 1 %, or substantially none of the
protein is degraded by protease after incubation with the protease for about one hour at
a temperature suitable for protease activity.  For example at 37 or 50 degrees C. Protein
degradation can be assessed using any suitable method, for example, by SDS-PAGE or
by functional assay (e.g., ligand binding) as described herein.”

about 25% of the polypeptide is degraded when said polypeptide is incubated with any protease for at least one hour at a temperature suitable for protease activity. 

However, the skilled artisan would not know how to precisely determine the metes and bounds of “no more than about 25% of the polypeptide.”  Does the highlighted text above mean that “about 25%” should instead be interpreted to mean 25%±5 OR 25%±1%?  Still others may argue the paragraph on page 41 is merely a list of possible amounts of acceptable degradation and is not meant to imply anything about the relative differences between any given numbers, e.g., between 25% and 20%, or between 10% and 9%.  A given skilled artisan would have no way of knowing which interpretation is most appropriate.  

Moreover, to further complicate matters there is no art recognized objective standard for determining the degree of “protease activity” in any given sample.  As is made clear from the teachings of the instant specification set forth above, an essentially unlimited number of variables could be changed in any given proteolysis assay including, e.g., the relative concentration of protease to substrate, and the type of protease(s) used including complex mixtures of proteases isolated by any means from any source, and yet the instant specification exemplifies the measurement of protease resistance of certain single domain antibodies using a single, specific experimental technique employing precise experimental conditions (see page 111 and Fig. 24).

Indeed, considering the variables involved the skilled artisan would not know if the single domain antibody of SEQ ID NO: 224 = DOM1h-131-206 would be considered “protease resistant” or “not protease resistant.”  For example, considering the teachings at page 111 and in Fig. 24, would the DOM1h-131-206 be considered “protease resistant” due to its persistence in the presence of trypsin for 1 hour?  Alternatively, what if one were to consider the effect of trypsin on the DOM1h-131-206 antibody at 24 hours?  Would the antibody still be considered protease resistant or should it instead be considered not protease resistant?  Likewise, greater than 80% of the DOM1h-131-206 antibody is degraded at 1 hour in the presence of elastase.  So 

The skilled artisan would not be able to say for certain if any given immunoglobulin single variable domain comprising a TNFα receptor type 1 binding site, wherein the variable domain is at least 90% identical to the amino acid sequence shown in SEQ ID NO:224 is “protease resistant” as required by claim 4 given that the skilled artisan would not be at all clear about precisely what it means for an immunoglobulin single variable domain to be “protease resistant” or “not protease resistant.”  Moreover, even if some skilled artisan believes they truly understand the meaning of “protease resistant,” given the nearly unlimited variables that could affect the proteolysis reaction the skilled artisan would still have to take on a practically impossible trial and error research project to discover if there exists some particular assay condition(s), among an unknowably large genus of protease assay conditions, under which their immunoglobulin single variable domain infringes the instant claims.

In the absence of an art recognized objective standard for determining if a given immunoglobulin single variable domain is “protease resistant” the skilled artisan cannot be certain where the scope of the claim lies.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another 

Claims 1, 2, 7, 8, 11-18 are rejected under 35 U.S.C. 102(a) and 102(e) as being anticipated by De Wildt et al. (WO 2007/049017, cited on an IDS).

De Wildt teaches isolated immunoglobulin single variable domain comprising an amino acid sequence with at least 93% identity to the amino acid sequence shown in SEQ ID NO: 224, wherein the immunoglobulin single variable domain binds and antagonizes Tumor Necrosis Factor Alpha Receptor Type 1 (TNFR1), as well as dual-specific ligands comprising said isolated immunoglobulin single variable domain and recombinant nucleic acids encoding a polypeptide at least 93% identity to the amino acid sequence shown in SEQ ID NO: 224, vectors comprising said nucleic acid, host cells comprising said nucleic acid and nucleic acids encoding dual-specific ligands comprising said isolated immunoglobulin single variable domain as well as pharmaceutical compositions of the above, including a pulmonary device containing immunoglobulin single variable domain comprising an amino acid sequence with at least 93% identity to the amino acid sequence shown in SEQ ID NO: 224 for administration via inhalation to a subject in need thereof (see entire document including, e.g., SEQ ID NO: 379 compared to SEQ ID NO: 224 of the instant claims as shown in the attached alignment; see also page 35, 1st full paragraph to page 36-37 bridging paragraph; page 63, 1st full paragraph – page 71, first full paragraph; page 108, 2nd full paragraph).  Note that de Wildt further teaches fusion proteins comprising an anti-TNFR1 dAb fused to albumin (see page 77, 1st full paragraph).

Note that the teachings of the instant specification suggests that SEQ ID NO: 379 of de Wildt, which is the same DOM1h-131-511, is not resistant to 100 micrograms/mL trypsin, elastase or leucozyme when incubated for 1 hour or more at 30C (see page 111 and Fig. 24 of the instant specification).  Thus, the objective evidence or record suggests that SEQ ID NO: 379 of de Wildt is not protease resistant, at least under the conditions tested at page 111 of the instant .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4 and 16-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8398979 of Jespers et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims.

Claims 1-4, 7, 8 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 8 and 10 of U.S. Patent No. 8398979 (cited herewith) in view of Brewis et al. (WO 2006/038027 A2, cited on an IDS) and Blumberg et al. (20030235536, cited herewith).

The reference claims are drawn to isolated compositions comprising an isolated immunoglobulin single variable domain comprising the amino acid sequence shown in SEQ ID NO: 224 / a polypeptide comprising an isolated immunoglobulin single variable domain comprising the amino acid sequence shown in SEQ ID NO: 224, wherein the immunoglobulin single variable domain / polypeptide binds Tumor Necrosis Factor Alpha Receptor Type 1, and a pharmaceutically acceptable carrier. 

Notably, according to the teachings of '979, pharmaceutically acceptable carrier include carriers suitable for pulmonary delivery of the SEQ ID NO: 224 antibody, including pulmonary formulations where the antibody has a particle size of less than 5 μm and wherein the pulmonary formulation has a pH between 6.5 and 8.0 (see col. 12, 3rd paragraph; col. 13, 1st and 3rd paragraphs).  Further according to the teachings of ‘979 pharmaceutical compositions for pulmonary delivery can also include PEG or sucrose (see col. 75).

However, the reference claims do not explicitly teach a pulmonary delivery device containing the anti-TNFα immunoglobulin single variable domain of SEQ ID NO: 224, including wherein the device is an inhaler.

Brewis discloses a method for treating a pulmonary disease, e.g., copd, in a patient comprising the steps of: a) identifying a patient with said pulmonary disease; b) providing a formulation comprising the anti-TNFR1 domain antibody of SEQ ID NO: 433, a "VH" type domain antibody, or optionally, a pegylated version thereof, to the pulmonary tissue which mediates the pulmonary disease; and c) administering the formulation locally to pulmonary tissue of the patient, e.g., via intranasal drops or oral inhalation, in an effective amount, e.g., a dose less than or equal to, about 1 mg/kg/day; whereby the pulmonary disease in the patient is treated (see, e.g., Brewis Figure 27A; Claims 46, 53, 77, 81, 122, 129, 130, 136, 151, 233; Example 15, part D; st paragraph; page 71-72 bridging paragraph; page 131, 1st paragraph to page 132; page 134, last paragraph to page 135, 3rd paragraph).

Blumberg teaches therapeutic polypeptides, e.g., antibodies or antigen-binding fragments thereof, comprising or conjugated to FcRn binding partners, e.g., certain antibody Fc domains or FcRn-binding small peptides / small molecules, or anti-FcRn antibodies, can be readily absorbed by FcRn when administered to a mucosal epithelial cell surface, and thereby be delivered to the systemic circulation (see entire document, e.g., page 1; page 6, paragraph [0074]; page 10, paragraph [0111]-page 12, paragraph [0120]; page 18, paragraph [0193] to page 19, paragraph [0203] and page 25, paragraph [0257]-[0262]).

Blumberg further teaches their preferred embodiment is for antibody to be administered to the “central airway” of the lung, defined by Blumberg as distal to the larynx and including the “trachea, main bronchi, lobar bronchi…,” (see paragraph 71).

Furthermore, Blumberg teaches at paragraph 86: “Particle sizes in the range 2 µm to 10 µm are widely considered to be optimal for the delivery of therapeutic agents to the tracheobronchial and pulmonary regions. Heyder J et al. (1986) J Aerosol Sci 17:811-25. Maximal alveolar deposition has been shown to occur when particles have diameters between 1.5 µm and 2.5 µm and between 2.5 µm and 4 µm, with and without breath-holding techniques, respectively. Byron P R (1986) J Pharm Sci 75:433-38. As particle sizes increase beyond about 3 µm, deposition decreases in the alveoli and increases in the central airways.  Beyond about 10 µm, deposition occurs predominantly in the larynx and upper airways.”

With respect to FcRn binding antibodies or antigen-binding fragments thereof Blumberg 536 teaches they can be full length antibodies that naturally comprise a certain Fc isotype like IgG1, including humanized versions thereof, or antigen-specific antibody fragments, e.g., F(ab')2 modified by conjugation to a FcRn binding partner (see, e.g., page 3, paragraph [0038] and page 4, paragraph [0045]).



Given the reference teachings it would have been obvious to one of ordinary skill, and one of ordinary skill in the art would have been motivated to prepare pulmonary formulations comprising the immunoglobulin single variable domain comprising the amino acid sequence shown in SEQ ID NO: 224 of the reference claims at a particle size of 6 μm or less for the purpose of delivering said composition using a nebulizer or inhaler into the lungs of a recipient in need of Tumor Necrosis Factor Alpha Receptor Type 1 inhibition, such as a copd patient.  Moreover, it further would have been obvious to one of ordinary skill, and one of ordinary skill in the art would have been motivated to fill a nebulizer or inhaler with said pulmonary formulation that could be used to practice a method of administering said formulation to the lungs of a patient in need thereof such as a copd patient.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-4, 7, 8 and 16-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 9562090 of Jespers et al. (cited herewith). 

Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

Claims 1-4, 7, 8, 11-18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  

For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), claiming antibodies with specific properties, e.g., an antibody which binds to a specific epitope of a δ1 TCR chain to selectively expand δ1 T-cells whilst not selectively expanding δ2 T-cells, can result in a claim that does not meet written description even when the polypeptide sequence of Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).  

Along these same lines, as more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds.  Amgen, 872 F.3d at 1378-79.  

The importance of this court decision was recently expounded upon by Robert W. Bahr, Deputy Commissioner for Patent Examination Policy in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it relates to claims drawn to antibodies (see Memorandum of February 22, 2018, 2 pages, available at https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf).

Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody is now considered defunct.  

The Memorandum explains that USPTO personnel should continue to follow the relevant sections of the MPEP pertaining to the written description requirement of 35 U.S.C. § 112(a) except insofar as the MPEP indicates that disclosure of a fully characterized antigen may provide written descriptive support of an antibody to that antigen.

In particular MPEP § 2163 instructs that the “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


A "representative number of species" means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").” 

The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by functional characteristic, such as its ability to bind tnfr1, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest. In re Bell, 991 F.2d 781, 26 U.S.P.Q.2d 1529 (Fed. Cir. 1993). In re Deuel, 51 F.3d 1552, 34 U.S.P.Q.2d 1210 (Fed. Cir. 1995).

 Note well: even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  

Representative claims recite:



“A TNFα receptor type 1 antagonist that competes with an immunoglobulin single variable domain comprising the amino acid sequence shown in SEQ ID NO: 224 for binding to TNFR1” (claim 3), and

“A protease resistant immunoglobulin single variable domain comprising a TNFα receptor type 1 binding site, wherein the variable domain is resistant to protease when incubated with (i) a concentration (c) of at least 10 micrograms/ml protease at 37C for time (t) of at least one hour; or (ii) a concentration (c') of at least 40 micrograms/ml protease at 30°C for time (t) of at least one hour, wherein the variable domain comprises an amino acid sequence that is at least 90% identical to the amino acid sequence shown in SEQ ID NO:224” (claim 4), and

“An isolated or recombinant nucleic acid encoding a polypeptide comprising the anti-TNFα receptor immunoglobulin single variable domain comprising an amino acid sequence that is at least 93% identical to the amino acid sequence shown in SEQ ID NO: 224” (claim 12).

The genus of isolated immunoglobulin single variable domains / polypeptides comprising an amino acid sequence with at least 93% / 90% identity to the amino acid sequence shown in SEQ ID NO: 224 that bind TNFR1 is potentially enormous given that 7% / 10% misidentity = up to 8 / up to 12 amino acid changes in the 119 amino acid sequence of SEQ ID NO: 224 and “bind TNFR1" encompasses in its breadth molecules with an enormous range of TNFR1 binding capacity, e.g., from the ability to bind TNFR1 in a western blot (Kd <10-6) to antibodies having the strongest ability to bind TNFR1 that can be generated in the art (Kd <10-9-10-12).

Moreover, with respect to claim 3 in particular, the skilled artisan would not consider description of a single antibody, or even a number of antibodies to be representative of the structural diversity of the claimed genus.  The skilled artisan understands that antibodies that compete for 

For example, at page 998, right col. through page 999 Damschroder et al. (Mol Immunol. 2004
Aug;41(10):985-1000, cited herewith) teaches antibodies can compete for antigen binding even
when they do not bind overlapping epitopes, e.g., through steric hindrance or via induced
structural changes in the bound antigen; moreover, identification of the precise epitope to which
an antibody binds requires detailed structural analysis such as X-ray crystallography.

In the instant case, the specification discloses single domain antibody of SEQ ID NO: 224 which binds anti-tnfr1 and a number of related antibodies, see Figure 3.

However, the teachings of the instant specification are insufficient to demonstrate possession of the genus of antibodies encompassed by claims 1, 3, 4 and dependent claims thereof.  
This is because the skilled artisan would not consider the sequences displayed in Figure 3 anywhere near representative of the claimed genus given the manner in which these sequences were isolated.

In particular, as described in Example 3 of the instant specification, the sequences of Figure 3 were initially created by a random mutagenesis procedure where the starting antibody sequence was DOM1h-131-511 and “[t]he rates of amino acid mutations were 2.3…for the DOMlh-131-511.”  (see page 119, penultimate paragraph).  

This pool of variant sequences was carried through four rounds of selection, the first of which "remove[d] any clones that no longer bound antigen with high affinity.” (see page 120, 3rd paragraph).

The remaining rounds 2-4 involved selecting for those variants that continued to bind tnfr1 even after extended incubation with trypsin under various conditions, i.e., rounds 2-4 selected for protease resistant variants (see page 120, bottom half).

Finally, “12-24 clones from each round 3 and 4 output.  Consensus mutations were observed in both selections and approximately 25 clones harboring consensus motifs were chosen for further characterization. The amino acid sequences of these clones are shown in FIG. 3 (DOM1h-131-511 selected variants)…” (see page 121, last paragraph).

The reason the skilled artisan would not recognize the clones depicted in Figure 3 as representative of the claimed genus is because the mutagenesis and selection procedure described above deliberately excludes many potential members of the claimed genus when the highlighted text above is considered.  

Furthermore, the skilled artisan would have many questions about the meaning of applicant's disclosure and how it relates to the claimed genus.  

For example: 

“[t]he rates of amino acid mutations were 2.3…for the DOMlh-131-511.”  

What exactly does this statement mean?  Does it mean that the average mutation rate / domain antibody sequence was 2.3 amino acids?  Or does it mean that every domain antibody sequence had 2 or more mutations?  Or something else?

"remove[d] any clones that no longer bound antigen with high affinity.” 

What exactly does this statement mean, i.e., how high is “high affinity?”

“12-24 clones from each round 3 and 4 output.  Consensus mutations were observed in both selections and approximately 25 clones harboring consensus motifs were chosen for further characterization. The amino acid sequences of these clones are shown in FIG. 3 (DOM1h-131-511 selected variants)…”  



Moreover, SEQ ID NO: 224 differs from the starting parent domain antibody DOMlh-131-511 (SEQ ID NO: 3) at two amino acid residues which has a substantial effect on its protease sensitivity and thermal stability (see Figure 7-9 and 24-28).  

Given these structural and functional differences, the skilled artisan would additionally be unclear how representative the variants in Figure 3 are of the claimed genus which has SEQ ID NO: 224 as its starting point rather than SEQ ID NO: 3 (DOM1h-131-151). In other words, the skilled artisan would reasonably expect the breadth of members contained within the claimed genus to be substantially different from the variant single domain antibodies derived from SEQ ID NO: 3.  

However, the instant specification provides insufficient teachings to put the skilled artisan in possession of the breadth of structural features of SEQ ID NO: 3 that can be modified and to what extent, i.e., conservatively or radically, while still maintaining the ability of the variant antibody to bind tnfr1.

This is especially true for the CDR regions of SEQ ID NO: 224, each of which are expected to contribute to antigen binding (see, e.g., Saerens et al., J Mol Biol. 2005 Sep 23;352(3):597-607, cited on an IDS), which teaches that even though CDR3 of domain antibodies often provide the majority of contacts in dAb-antigen crystal structures, all three CDRs must be accounted for to fully recapitulate antigen binding (see page 602-603 “importance to graft all three CDR loops").  

In conclusion, applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of antibodies.

See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Sufficient description to show possession of such a genus “may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.” See University of California v. Eli Lilly & Co., 119 F.3d 1559, 1567, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004). 

Moreover, according to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement,  Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, especially page 1106 3rd column, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  

What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes 

Applicant is directed to the Revised Guidelines for the Examination of Patent Applications Under the 35 U.S.C.112, ¶  1 ”Written Description” Requirement, Federal Register, Vol. 66, No.4, pages 1099-1111, Friday January 5, 2001).

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644